829 F.2d 34Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.BRENNER COMPANIES, INC., d/b/a Brenner Steel Company,Plaintiff-Appellee,v.Hugh S. HUNT, Defendant-Appellant.
No. 86-1211
United States Court of Appeals, Fourth Circuit.
Submitted July 13, 1987.Decided August 27, 1987.

Hugh S. Hunt, appellant pro se.
James Charles Frenzel, S. Perry Thomas, Jr., Womble, Carlyle, Sandridge & Rice, for appellee.
Before JAMES DICKSON PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting the plaintiff's motion for summary judgment is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Brenner Companies v. Hunt, C/A No. 85-1102-C-WS (M.D.N.C., July 8, 1986).


2
AFFIRMED.